Case 3:19-cv-00297-RGJ-RSE Document 1-2 Filed 04/19/19 Page 1 of 4 PagelD #: 6

NO. - 1 8 C I 00 6 0 7 4 JEFFERSON: CIRCUIT COURT -

  
  

DIVISION
SHERRY BRAY ee - PLAINTIFF
| |
Vv. )
COMPLAINT JERFERGON CINCUT COURT |
DIVISION FIVE ©)
CIGNA GROUP INSURANCE i) DEFENDANT
aka. LIFE INSURANCE COMPANY OF NORTH )
AMERICA | )
PO BOX 709045 )
DALLAS TX 75370-9015 )
: )
SERVE: )
SECRETARY OF STATE ) ERS ORICE
0 CAPITOL AVE RET i
SUITE 152 | DAVID L. NICHOLSON, CLERK
STATE CAPITOL ) OCT 18 2018
FRANKFORT KY 40601 )
) 0— eas

 

- Comes the Plaintiff, SHERRY BRAY, by counsel, and for her cause of action against Defendarit

states as follows:
PARTIES AND VENUE

1. Plaintiff is a resident of Louisville, Jefferson County, Kentucky,

1. Defendant, Cigna Group Insurance Company (hereinafter "carrier" or "Defendant" or "Cigna")
also sometimes known as “Life Insurance Company of North America” is a corporation doing
business in the Commonwealth of Kentucky.

2. This is an action brought by a participant to recover long term disability benefits ( "LTD") due to
her under the terms of a wage replacement insurance plan. The plan is part of an employment

_ benefit and may governed by §502(e) of the Employment Retirement Income Security Act of
1974 (ERISA), 29 U.S.C. §1132(e). However, if the Plaintiff's employer, a public utility, is
Case 3:19-cv-00297-RGJ-RSE Document 1-2 Filed 04/19/19 Page 2 of 4 PagelD #: 7

found to be an arm of a government agency the plan is not subject to ERISA.

3, This Court has concurrent jurisdiction with the Federal District Court.

FACTS

4, Plaintiff was a full-time employee of LG&E and RU Energy LLC. (“employer”) for a sufficient

time period so as to be eligible for coverage under the terms of an insurance contract incident #
2461240 policy #LK-0961931. .

5. Asa full time employee, Plaintiff was eligible for, and was participating in the short and long-
term disability plan (“plan”) offered by employer.

6. At all times relevant to this Complaint, the Plan was administered by Cigna and at all relevant
times Cigna remained the so called "plan administrator".

7. By virtue of Plaintiff's medical impairments, and according to medical personnel, it is apparent
that Plaintiff is permanently and totally disabled.

8. Plaintiff applied for and was granted Short Term Disability (“STD”) coverage, she was then
granted Long Term Disability (“LTD”) benefits.

9. For reasons that are medically and contractually mysterious Cigna decided to review LTD the
file. The re-review resulted in a denial.

10. Any further appeal of either LTD would be futile and thusly, upon information and belief, the
Plaintiff has exhausted all administrative remedies. .

11. Cigna’s in house medical review performed by the Defendant's "hired medical reviewer(s)",
practitioner(s) of unknown qualifications, erroneously concluded that the Plaintiff was able to
perform an occupation. The Defendant Cigna fails to offer a rational basis as to why it does not
concur with a diagnosis of disability consistent with Plaintiff's treating physicians who opine
Plaintiff cannot return to work due to both a severe physical conditions which restrict and limit
the Plaintiff to engage in any form of employment. Cigna has violated its fiduciary duty to
Plaintiff and the ERISA statue. Kalish v. Liberty Mutual, 419 F.3d 501 (6" Cir. 2005).

12. Cigna’s in-house reviewing staff erroneously concluded that the Plaintiff was capable of
returning to work and to work full time, as she did before the onset of her disability. Cigna
refused to consider all of the Plaintiffs medical ailments and combined effect on her to
terminate benefits. Said action is in violation of Sixth Circuit jurisprudence.

13, Cigna’s refusal to consider Plaintiff's combination of medical impairments, and the effect each

has on the other, is error. The Claimant is entitled to have the combination of all impairments
Case 3:19-cv-00297-RGJ-RSE Document 1-2 Filed 04/19/19 Page 3 of 4 PagelD #: 8

considered under the Plan. The Defendant so callously ignored substantive medical proof that it
cannot now enjoy the, so-called, arbitrary and capricious standard of review even it plan
language states to the contrary, and the medical history should be reviewed de novo.

14. Cigna is legally unable to cancel Plaintiff’s benefits based on even its own medical and
vocational findings. |

15. Any physician who has personally treated the Plaintiff has never questioned the permanency
and totality of Plaintiff's disability. |

16. Defendant Cigna’s conclusions that Plaintiff is not totally disabled was arbitrary and
capricious, based on faulty data, flies in the face of the longitudinal medical evidence from the
treating sources, and was executed in violation of relevant provisions of the plan.

17. At all relevant times Cigna was acting under a conflict of interest as it was the entity which

_ determined if the Plaintiff was disabled and the entity which is responsible for payment of LTD

wage replacement benefits.

18. In accordance with the terms of the plan, the Plaintiff did apply for Social Security Disability
benefits (“SSDI”) from the Social Security Administration (“SSA”).

19. Defendant cannot ignore the finding of SSA without adequate explanation in its decision even if
such decision falls outside the administrative review. Whitaker v. Hartford Life and Accident
Co. 404 F.3d 947 (6" Cir, 2005), |

COUNT 1
BREACH OF ERISA STATUTE

20. Pursuant to the ERISA statute Plaintiff is entitled to long-term disability benefits under the Plan.

21. Alternatively, Defendant has wrongfully denied Plaintiff LTD benefits and has breached the
terms of the Plan under the dictates of the simple contract.

22. Defendant's decision to deny Plaintiffs benefits and their claim handling have been arbitrary and
capricious and is not supported by substantial evidence, and is tantamount to a breach of

contract, violating Plaintiff’s expectations pursuant to the terms of the contract of insurance.

WHEREFORE the Plaintiff prays as follows:
1. For payment of disability benefits due to her, calculated from the date benefits were ceased until

the present, with interest to the extent permitted by law;
Case 3:19-cv-00297-RGJ-RSE Document 1-2 Filed 04/19/19 Page 4 of 4 PagelD #: 9

2. For an Order compelling Defendant to continue all disability benefits from the present forward
in time until such time as the terms'of Defendant's contract of insurance permits a
reinvestigation of Plaintiff's continued medical eligibility under the Plan;

3. For attorney’s fees and expenses that Plaintiff has incurred for enforcing her ERISA contractual
rights as well as any other rights; | oe | .

4, For any and all equitable relief Plaintiff is entitled to under common law contract theory, tort, or
under ERISA, including Defendants’ assistance in remedying any damage their termination of |
benefits has caused respecting Plaintiff’s credit history; —

5. For her costs expended herein; .

6. For any and all relief to which Plaintiff may be entitled under any legal claim, whether it be
pursuant to a contract claim, state based statutory claims, federal ERISA based claims, or other

claims that may afise once discovery i is complete.

Res Coty pmaitted, .

rk
VJ

ROBERT A. FLORIO
1500 Story Ave
Louisville, KY 40206
‘Co-Counsel for Plaintiff _
502-587-0228
